
	
		II
		112th CONGRESS
		1st Session
		S. 1725
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding the accountability system for elementary and secondary schools,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Educational Accountability and
			 State Flexibility Act.
		2.Educational
			 accountability and State flexibilityPart A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended by
			 inserting after section 1116 the following:
			
				1116A.Educational
				accountability and State flexibility
					(a)Establishment
				of new State flexibility in accountability requirementsBeginning
				one year after the date of enactment of the Educational Accountability and State Flexibility
				Act, each State educational agency and local educational agency
				shall determine the performance of, and consequences for, the public schools
				served under this part based on this section instead of identification under
				paragraphs (1), (7), and (8) of section 1116(b).
					(b)Evaluation
						(1)In
				generalEach State
				educational agency shall, for each year, conduct an audit and evaluate a
				school's performance for a school year to determine the degree of need for
				improvement and assign each school to a tier described in subsection
				(c).
						(2)ConsiderationsIn determining the proper tier for a
				school, the State educational agency shall consider, at a minimum—
							(A)each school's performance and progress
				toward making adequate yearly progress;
							(B)student academic
				performance, as measured by the State academic assessment and other indicators
				described in the State and local plan; and
							(C)student
				growth.
							(c)Accountability
				tiersEach State shall develop an accountability system to
				evaluate schools that consists of a series of tiers, each of which may be
				described by a letter grade, and shall assign rational and appropriate
				consequences to each tier. The system shall include, at a minimum, the
				following tiers and consequences for each tier:
						(1)Making adequate
				yearly progress
							(A)DescriptionThis
				tier shall include each school in the State that is making adequate yearly
				progress for all categories described in section 1111(b)(2)(C)(v).
							(B)ConsequenceThe
				State educational agency shall provide a school in this tier with recognition
				and shall ensure that the school shares the school's best practices with other
				schools.
							(2)Nearly making
				adequate yearly progress and making growth
							(A)DescriptionThis
				tier shall include each school in the State that—
								(i)has not made
				adequate yearly progress, due to not more than 2 of the categories of students
				described in section 1111(b)(2)(C)(v)(II) or due to not achieving the required
				graduation rate by a small margin; and
								(ii)demonstrates
				that the school is making growth with respect to such categories or graduation
				rate, as applicable, such as by satisfying or substantially satisfying the safe
				harbor provisions of section 1111(b)(2)(I).
								(B)ConsequencesThe
				State educational agency shall—
								(i)provide each
				school in this tier with recognition for the school's successes and
				growth;
								(ii)require that, by
				not later than the first day of the school year following such identification,
				the local educational agency shall provide supplemental educational services to
				students in such categories attending the school who are in any of grades 3
				through 12 and who did not meet or exceed the proficient level on the most
				recent State assessment in mathematics or in reading or language arts, in
				accordance with section 1116(e); and
								(iii)ensure that
				each school creates, and submits for approval by the State educational agency,
				a research-based improvement plan for the students in such categories attending
				the school who are in any of grades 3 through 12 and who did not meet or exceed
				the proficient level on the most recent State assessment in mathematics or in
				reading or language arts, or for improving the graduation rate, as applicable,
				and implements the approved plan.
								(3)Not making
				adequate yearly progress for a significant number of categories
							(A)DescriptionThis
				tier shall include each school in the State that—
								(i)has not made
				adequate yearly progress for a significant number of categories or has not
				achieved the required graduation rate; and
								(ii)is not showing
				enough growth in the academic indicators to provide reasonable confidence that
				the students are on track to be proficient by the time the students graduate
				secondary school or that the graduation rate will improve within a reasonable
				number of years to the required level.
								(B)Consequences
								(i)RecognitionThe
				State educational agency shall ensure that each school in this tier receives
				recognition for what the school is doing well.
								(ii)Improvement
				planThe local educational agency serving each school in this
				tier shall audit the policies and practices of the school, as described in
				subsection (d), and, based on the results, shall create, and submit to the
				State educational agency for approval, a research-based improvement plan for
				the students in such categories attending the school who are in any of grades 3
				through 12 and who did not meet or exceed the proficient level on the most
				recent State assessment in mathematics or in reading or language arts, for
				improving the graduation rate in the school, or for the school as a whole, as
				appropriate, and implement the approved plan. A plan described in this clause
				shall include valid, reliable, evidence-based interventions and may be
				developed with the assistance of a nonprofit organization with demonstrated
				effectiveness in school improvement research or implementation.
								(iii)Supplemental
				educational servicesThe State educational agency shall require
				that the local educational agency provide supplemental educational services to
				students in such categories attending the school who are in any of grades 3
				through 12 and who did not meet or exceed the proficient level on the most
				recent State assessment in mathematics or in reading or language arts, in
				accordance with section 1116(e).
								(iv)Technical
				assistanceThe State educational agency shall provide technical
				assistance, to the degree necessary as indicated by audit results under
				subsection (b), and may require the local educational agency to implement in
				the school specific and appropriate requirements, in accordance with subsection
				(d).
								(4)Not making
				adequate yearly progress for multiple years
							(A)DescriptionThis
				tier shall include each school in the State that—
								(i)has not made
				adequate yearly progress for a number of years due to—
									(I)not meeting the
				adequate yearly progress targets for a number of categories described in
				section 1111(b)(2)(C)(v)(II); or
									(II)having a very
				low graduation rate for a number of years; and
									(ii)is not showing
				improvement.
								(B)Consequences
								(i)Audit and
				implementation of turnaround model or school improvement
				strategiesThe State shall conduct an in-depth audit of the
				school and shall require the local educational agency to implement—
									(I)an alternative
				model of governance under section 1116(b)(8)(B); or
									(II)school
				improvement strategies based on a system of support model described in
				subsection (d).
									(ii)ConsultationA
				State educational agency shall make the decision regarding the appropriate
				models or strategies to be used in accordance with clause (i), but shall first
				consult with the local educational agency serving such school, educators,
				Indian tribes or tribal organizations, and community members before making a
				final determination.
								(iii)No Federal
				influenceThe Secretary shall not prioritize, incentivize, or
				require the use of, any particular method of school turnaround or school
				improvement strategy.
								(iv)Supplemental
				educational servicesThe State educational agency shall require
				that the local educational agency provide supplemental educational services to
				students attending the school who are enrolled in any of grades 3 through 12
				and who did not meet or exceed the proficient level on the most recent State
				assessment in mathematics or in reading or language arts, in accordance with
				section 1116(e).
								(v)Public school
				choice
									(I)In
				generalNot later than the first day of the school year following
				a school's classification in this tier, the local educational agency serving
				the school shall provide students in grades 3 through 12 who are enrolled in
				the school and who did not meet or exceed the proficient level on the most
				recent State assessment in mathematics or in reading or language arts with the
				option to transfer to another public school served by the local educational
				agency in accordance with subclause (II), which may include a public charter
				school, that has not been identified for school improvement under this
				paragraph, unless such an option is prohibited by State law. The local
				educational agency shall provide, or shall pay for the provision of,
				transportation for the student to the public school the student attends.
									(II)TransferStudents
				who use the option to transfer under this clause shall be enrolled in classes
				and other activities in the public school to which the students transfer in the
				same manner as all other children at the public school.
									(III)Special
				rulesNotwithstanding the requirements of this clause, a local
				educational agency shall not be required to provide students with the option to
				transfer to a school under this subparagraph if doing so would expose students
				to unsafe or unreasonable transportation routes or means or if there is no
				higher-performing school within the school district that has the space or
				capacity to serve them.
									(vi)Withholding of
				State or Federal fundsA State shall have full authority to
				mandate any necessary changes to a school in order to improve and to withhold
				Federal or State funding.
								(5)State
				determinationsAny decisions about the number of categories of
				students or the number of years that are required for a particular tier shall
				be made by the State educational agency and not by the Secretary.
						(d)System of
				support modelA system of support model described in this
				subsection provides aligned resources, information, tools, professional
				development, and technical assistance to assist local educational agencies and
				schools to improve within the following domains:
						(1)Curriculum
				(review and development, alignment with performance standards, and
				implementation in classrooms).
						(2)Assessment
				(formative and summative data collection and review, alignment with curriculum
				and performance standards, use of data to guide instruction).
						(3)Instruction
				(applying multiple effective strategies, targeted additional services,
				alignment with performance standards).
						(4)Supportive
				learning environment (effective classroom management, maximizing instructional
				time, discipline or behavior plans, attendance, parent and community
				involvement, extended learning).
						(5)Professional
				development (job-embedded, results-oriented, data-driven mentoring).
						(6)Leadership,
				including—
							(A)developing and
				implementing effective improvement strategies;
							(B)curriculum
				aligned to performance standards;
							(C)parental and
				community engagement;
							(D)using data to
				oversee student progress;
							(E)teacher
				supervision, support, and evaluation, and collaboration; and
							(F)the school’s
				mission, vision, and goals.
							(e)State
				planA State shall include a description of the State's
				multi-tiered system in the State plan under section 1111(a), and shall provide
				to the Secretary such information as the Secretary may reasonably require
				relating to the system and the performance of the State's schools in the system
				in the State's report under section 1111(h)(2). The Secretary shall have no
				authority to approve or disapprove the system under such plan.
					(f)Funds for
				transportation and supplemental educational services
						(1)In
				generalA local educational agency shall reserve from its
				allocation under subpart 2 to provide transportation as required under
				subsection (c)(4)(E) and to satisfy all requests for supplemental educational
				services under section 1116(e), subject to paragraph (2).
						(2)Unused
				fundsBeginning 30 days after the first day of a school year, a
				local educational agency may spend the amount reserved under paragraph (1) for
				other purposes, if the local educational agency certifies to the State
				educational agency that all families of students eligible for transportation
				under subsection (c)(4)(E), or supplemental educational services under section
				1116(e), have been notified of the opportunity and have been provided with a
				reasonable period of time to change schools or enroll in supplemental
				educational services, as appropriate.
						(g)Transition
				provisions
						(1)Inapplicability
				of certain provisions of section
				1116(b)Beginning on and after
				the date of enactment of the Educational
				Accountability and State Flexibility Act, a State or local
				educational agency shall not be required to identify a school under paragraph
				(1), (7), or (8) of section 1116(b). Any reference in any other section of this
				Act to an identification under any such paragraph shall be deemed to refer to
				the appropriate tier of the State's multi-tiered system described in subsection
				(c).
						(2)RegulationsThe
				Secretary shall issue regulations to provide for the orderly transition from
				the relevant provisions of section 1116 to the requirements of this
				section.
						.
		3.Supplemental
			 educational servicesSection
			 1116(e) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6316(e)) is amended—
			(1)by redesignating
			 paragraph (12) as paragraph (13);
			(2)by inserting
			 after paragraph (11) the following:
				
					(12)Additional
				rulesIn addition to the other requirements of this
				paragraph—
						(A)in order to
				provide services under this subsection to students in a school, a provider on
				the list of approved providers across the State must also have provided the
				State with evidence that the provider is successful at serving any category of
				students at the school that did not make adequate yearly progress for the
				preceding year;
						(B)local educational
				agencies may negotiate performance-based contracts with providers that
				facilitate greater control for the local educational agency regarding—
							(i)the hourly rates
				for the supplemental educational services and the minimum supplemental
				educational services hours provided;
							(ii)tutor
				qualifications and the curriculum to be provided, particularly for serving
				students who are limited English proficient and children with disabilities;
				and
							(iii)other
				programmatic and financial management factors; and
							(C)State educational
				agencies shall encourage local educational agencies to negotiate contracts
				regarding the factors described in subparagraph
				(B).
						;
				and
			(3)in paragraph
			 (13)(A) (as redesignated by paragraph (1)), by inserting , who is in any
			 of grades 3 through 12 and who did not meet or exceed the proficient level on
			 the most recent State assessment in mathematics or in reading or language
			 arts before the semicolon.
			
